NUMBER 13-14-00621-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                                IN RE IRMA YBARRA


                        On Petition for Writ of Mandamus.


                                         ORDER

     Before Chief Justice Valdez and Justices Garza and Longoria
                           Order Per Curiam

       Relator, Irma Ybarra, filed a petition for writ of mandamus in the above cause on

October 24, 2014, through which she requests that we compel the trial court to rule on

her motion to transfer venue under the family code.          See TEX. FAM. CODE ANN. §

155.204(c) (West, Westlaw through 2013 3d C.S.). Relator further seeks emergency

relief staying any further proceedings in the trial court pending resolution of this original

proceeding.

       The Court, having examined and fully considered the request for temporary relief,

is of the opinion that said request should be granted. The request for temporary relief is
hereby GRANTED, and the trial court proceedings, other than those incident to this

original proceeding, are ordered STAYED pending further order of this Court, or until the

case is finally decided. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an

order granting temporary relief is effective until the case is finally decided.”).

       The Court requests that the real party in interest, Roland Marcha, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                          PER CURIAM

Delivered and filed the
24th day of October, 2014.




                                                  2